NEW PROVIDENCE INVESTMENT TRUST THE WISDOM FUND INSTITUTIONAL CLASS SHARES SUPPLEMENT TO THE PROSPECTUS Dated December 1, 2009 This Supplement to the Prospectus for the Institutional Class Shares of The Wisdom Fund ("Fund"), a series of The New Providence Investment Trust ("Trust"), updates the Prospectus for the Fund dated September 28, 2009 to include additional information as described below. For further information, please contact the Fund toll-free at 800-773-3863. You may also obtain additional copies of the Fund's Prospectus, free of charge, by writing to the Fund at Post Office Box 69, Rocky Mount, North Carolina 27802, or by calling the Fund toll-free at the number above. 1.Change in the Fund's Investment Advisor: This Supplement to the Prospectus notifies shareholders, potential investors and other interested parties that the Trust has entered an Interim Investment Advisory Agreement (the “Interim Advisory Agreement”) with Jacob Asset Management of New York, LLC (“Jacob”), a Delaware limited liability company, registered as an investment adviser under the Investment Advisers Act of 1940, as amended. The Interim Advisory Agreement was approved by the Board of Trustees ("Board") of the Trust at a Special Meeting of the Board held on November 23, 2009 ("Special Meeting"). The terms of the Interim Advisory Agreement are substantially similar to those of the previous investment advisory agreement between the Trust and Atlanta Investment Counsel, LLC.; except, however, subject to Rule 15a-4 of the Investment Company Act of 1940, as amended, (i) Jacob’s management fee is held in an interest-bearing escrow account to be paid to Jacob upon the expiration of the Interim Advisory Agreement; (ii) the term of the Interim Investment Advisory Agreement is the earlier of 150 days from the date of the agreement or the date the New Advisory Agreement (as defined below) is approved by the shareholders of the Fund; and (iii) the Interim Advisory Agreement may be terminated by the Fund on 10 days’ written notice to Jacob. The Board has also approved a proposed investment advisory agreement with Jacob, pending shareholder approval (the “New Advisory Agreement”). Accordingly, there will need to be a special meeting of shareholders to consider and vote upon the New Advisory Agreement. It is anticipated that the special meeting of the Fund’s shareholders will take place on or about January 15, 2010. The New Advisory Agreement was approved by the Board at the Special Meeting. 2.Change in the Fund’s Portfolio Manager: In connection with the Interim Advisory Agreement, the new portfolio managers for the Fund are Francis J. Alexander and Ryan I. Jacob.Mr. Alexander was appointed as a Vice President of the Trust and will service as the chief portfolio manager for the Fund.Mr. Jacob is the founder and Chief Executive Officer of Jacob and will service as a portfolio manager for the Fund. Mr. Alexander is primarily responsible for the day-to-day management of the Fund’s portfolio, including the selection of the investments on behalf of the Fund.Mr. Alexander also serves as a portfolio manager for another registered mutual fund, the Jacob Internet Fund, Inc.Mr. Alexander previously served as Chief Portfolio Manager of The Internet Fund, Inc from October 1996 through December 1997.Mr. Alexander was a portfolio manager with Lepercq, de Neuflize & Co. Inc. from May 1998 to March 2002.Mr. Alexander has also served as President of Alexander Capital Management, Inc, a registered investment advisor, since 1985.Mr. Alexander received his Bachelor of Arts from Notre Dame University and his Master of Business Administration from St. John’s University.Mr. Alexander has over 37 years of investment management experience. Mr. Jacob is a portfolio manager for the Fund and will assist Mr. Alexander in the day-to-day management of the Fund’s portfolio.Mr. Jacob also serves a the President and Chief Portfolio Manager of the Jacob Internet Fund, Inc.Mr. Jacob previously served as Chief Portfolio Manager of The Internet Fund, Inc. from December 1997 through June 1999.Mr. Jacob also served as a financial analyst for Lepercq, de Neuflize & Co. from September 1998 to June 1999 and as an analyst for Horizon Asset Management from October 1994 through August 1998.Mr. Jacob also served as the Director of Research for IPO Value Monitor, an investment related research service from 1996 to August 1998.Mr. Jacob was also an assistant portfolio manager in the private clients group at Banker Trust from October 1992 to October 1994.Mr. Jacob received his Bachelor of Science in Finance from Drexel University.Mr. Jacob has over 16 years of investment management experience. It is contemplated that Mr. Alexander and Mr. Jacob will continue to serve as the portfolio managers of the Fund under the New Advisory Agreement, if such agreement is approved by the shareholders of the Fund.The Fund’s Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by them and their ownership of securities in the Fund. 3.Proposed Reorganization of the Fund: The Board has also approved, subject to shareholder approval, a proposed Agreement and Plan of Reorganization under which the Fund would be reorganized into a newly-formed mutual fund within the Jacob family of mutual funds called the Jacob Wisdom Fund (the “Reorganization”).Therefore, the Board will soon call a special meeting of shareholders of the Fund for shareholders of the Fund to consider approval of the Reorganization. The Jacob Wisdom Fund’s principal investment strategies will be similar to those of the Fund. The new fund will be managed by Jacob Asset Management. If approved, the Reorganization is expected to take place on or about January 31, 4.Proxy Materials: Investors should anticipate receiving a proxy statement soliciting their approval of the New Advisory Agreement and the Reorganization in the near future. Investors should retain this supplement for future reference. NEW PROVIDENCE INVESTMENT TRUST THE WISDOM FUND CLASS B SHARES CLASS C SHARES INVESTOR CLASS SHARES SUPPLEMENT TO THE PROSPECTUS Dated December 1, 2009 This Supplement to the Prospectus for the Class B Shares, Class C Shares and Investor Class Shares of The Wisdom Fund ("Fund"), a series of The New Providence Investment Trust ("Trust"), updates the Prospectus for the Fund dated September 28, 2009 to include additional information as described below. For further information, please contact the Fund toll-free at 800-773-3863. You may also obtain additional copies of the Fund's Prospectus, free of charge, by writing to the Fund at Post Office Box 69, Rocky Mount, North Carolina 27802, or by calling the Fund toll-free at the number above. 1.Change in the Fund's Investment Advisor: This Supplement to the Prospectus notifies shareholders, potential investors and other interested parties that the Trust has entered an Interim Investment Advisory Agreement (the “Interim Advisory Agreement”) with Jacob Asset Management of New York, LLC (“Jacob”), a Delaware limited liability company, registered as an investment adviser under the Investment Advisers Act of 1940, as amended. The Interim Advisory Agreement was approved by the Board of Trustees ("Board") of the Trust at a Special Meeting of the Board held on November 23, 2009 ("Special Meeting"). The terms of the Interim Advisory Agreement are substantially similar to those of the previous investment advisory agreement between the Trust and Atlanta Investment Counsel, LLC.; except, however, subject to Rule 15a-4 of the Investment Company Act of 1940, as amended, (i) Jacob’s management fee is held in an interest-bearing escrow account to be paid to Jacob upon the expiration of the Interim Advisory Agreement; (ii) the term of the Interim Investment Advisory Agreement is the earlier of 150 days from the date of the agreement or the date the New Advisory Agreement (as defined below) is approved by the shareholders of the Fund; and (iii) the Interim Advisory Agreement may be terminated by the Fund on 10 days’ written notice to Jacob. The Board has also approved a proposed investment advisory agreement with Jacob, pending shareholder approval (the “New Advisory Agreement”). Accordingly, there will need to be a special meeting of shareholders to consider and vote upon the New Advisory Agreement. It is anticipated that the special meeting of the Fund’s shareholders will take place on or about January 15, 2010. The New Advisory Agreement was approved by the Board at the Special Meeting. 2.Change in the Fund’s Portfolio Manager: In connection with the Interim Advisory Agreement, the new portfolio managers for the Fund are Francis J. Alexander and Ryan I. Jacob.Mr. Alexander was appointed as a Vice President of the Trust and will service as the chief portfolio manager for the Fund.Mr. Jacob is the founder and Chief Executive Officer of Jacob and will service as a portfolio manager for the Fund. Mr. Alexander is primarily responsible for the day-to-day management of the Fund’s portfolio, including the selection of the investments on behalf of the Fund.Mr. Alexander also serves as a portfolio manager for another registered mutual fund, the Jacob Internet Fund, Inc.Mr. Alexander previously served as Chief Portfolio Manager of The Internet Fund, Inc from October 1996 through December 1997.Mr. Alexander was a portfolio manager with Lepercq, de Neuflize & Co. Inc. from May 1998 to March 2002.Mr. Alexander has also served as President of Alexander Capital Management, Inc, a registered investment advisor, since 1985.Mr. Alexander received his Bachelor of Arts from Notre Dame University and his Master of Business Administration from St. John’s University.Mr. Alexander has over 37 years of investment management experience. Mr. Jacob is a portfolio manager for the Fund and will assist Mr. Alexander in the day-to-day management of the Fund’s portfolio.Mr. Jacob also serves a the President and Chief Portfolio Manager of the Jacob Internet Fund, Inc.Mr. Jacob previously served as Chief Portfolio Manager of The Internet Fund, Inc. from December 1997 through June 1999.Mr. Jacob also served as a financial analyst for Lepercq, de Neuflize & Co. from September 1998 to June 1999 and as an analyst for Horizon Asset Management from October 1994 through August 1998.Mr. Jacob also served as the Director of Research for IPO Value Monitor, an investment related research service from 1996 to August 1998.Mr. Jacob was also an assistant portfolio manager in the private clients group at Banker Trust from October 1992 to October 1994.Mr. Jacob received his Bachelor of Science in Finance from Drexel University.Mr. Jacob has over 16 years of investment management experience. It is contemplated that Mr. Alexander and Mr. Jacob will continue to serve as the portfolio managers of the Fund under the New Advisory Agreement, if such agreement is approved by the shareholders of the Fund.The Fund’s Statement of Additional Information provides additional information about the portfolio managers’ compensation, other accounts managed by them and their ownership of securities in the Fund. 3.Proposed Reorganization of the Fund: The Board has also approved, subject to shareholder approval, a proposed Agreement and Plan of Reorganization under which the Fund would be reorganized into a newly-formed mutual fund within the Jacob family of mutual funds called the Jacob Wisdom Fund (the “Reorganization”).Therefore, the Board will soon call a special meeting of shareholders of the Fund for shareholders of the Fund to consider approval of the Reorganization. The Jacob Wisdom Fund’s principal investment strategies will be similar to those of the Fund. The new fund will be managed by Jacob Asset Management. If approved, the Reorganization is expected to take place on or about January 31, 4.Proxy Materials: Investors should anticipate receiving a proxy statement soliciting their approval of the New Advisory Agreement and the Reorganization in the near future. Investors should retain this supplement for future reference. STATEMENT OF ADDITIONAL INFORMATION WISDOM FUND September 28, 2009 (Revised December 1, 2009) A series of the NEW PROVIDENCE INVESTMENT TRUST 116 South Franklin Street Post Office Box 4365 Rocky Mount, North Carolina 27803-0365 Telephone 1-877-352-0020 TABLE OF CONTENTS Page OTHER INVESTMENT POLICIES 2 INVESTMENT LIMITATIONS 8 PORTFOLIO TRANSACTIONS 10 DESCRIPTION OF THE TRUST 11 MANAGEMENT AND OTHER SERVICE PROVIDERS 12 SPECIAL SHAREHOLDER SERVICES 21 DISCLOSURE OF PORTFOLIO HOLDINGS 22 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 23 NET ASSET VALUE 26 ADDITIONAL TAX INFORMATION 27 FINANCIAL STATEMENTS 30 APPENDIX A – DESCRIPTION OF RATINGS 33 APPENDIX B – PROXY VOTING POLICIES 35 This Statement of Additional Information (“SAI”) is meant to be read in conjunction with the Prospectuses for the Wisdom Fund (“Fund”), dated the same date as this SAI, as those Prospectuses may be amended or supplemented from time to time, relating to the Fund’s Institutional Class Shares, Class B Shares, Class C Shares, and Investor Class Shares, and is incorporated by reference in its entirety into those Prospectuses.Because this SAI is not itself a prospectus, no investment in shares of the Fund should be made solely upon the information contained herein.Information from the Annual Report is incorporated by reference into this SAI.Copies of the Fund’s Prospectuses and Annual Report may be obtained at no charge by writing or calling the Fund at the address and phone number shown above.Capitalized terms used but not defined herein have the same meanings as in each Prospectus. OTHER INVESTMENT POLICIES The Wisdom Fund is a diversified series of the New Providence Investment Trust (“Trust”), an open-end management investment company registered with the Securities and Exchange Commission (“SEC”).The Trust was organized as a Massachusetts business trust on July 9, 1997 under a Declaration of Trust.The following policies supplement the investment objective and policies of the Fund as described in the Prospectuses for the Fund.Attached to the SAI is Appendix A, which contains descriptions of the rating symbols used by nationally recognized statistical rating organizations for certain securities in which the Fund may invest. General Investment Risks.All investments in securities and other financial instruments involve a risk of financial loss.No assurance can be given that the Fund’s investment programs will be successful.Investors should carefully review the descriptions of the Fund’s investments and their risks in this SAI and the Prospectuses. Repurchase Agreements.The Fund may acquire U.S. government obligations or corporate debt securities subject to repurchase agreements.A repurchase transaction occurs when, at the time the Fund purchases a security (normally a U.S. Treasury obligation), it also resells it to the vendor (normally a member bank of the Federal Reserve or a registered government securities dealer) and must deliver the security (and/or securities substituted for it under the repurchase agreement) to the vendor on an agreed upon date in the future.The repurchase price exceeds the purchase price by an amount which reflects an agreed upon market interest rate effective for the period of time during which the repurchase agreement is in effect.Delivery pursuant to the resale will normally occur within 1 to 5 days of the purchase. Repurchase agreements are considered “loans” under the Investment Company Act of 1940, as amended (“1940 Act”), collateralized by the underlying security.The Trust has implemented procedures to monitor on a continuous basis the value of the collateral serving as security for repurchase obligations.Jacob Asset Management of New York LLC (“Advisor”), investment advisor to the Fund, will consider the creditworthiness of the vendor.If the vendor fails to pay the agreed upon resale price on the delivery date, the Fund will retain or attempt to dispose of the collateral.The Fund’s risk is that such default may include any decline in value of the collateral to an amount which is less than 100% of the repurchase price, any costs of disposing of such collateral, and any loss resulting from any delay in foreclosing on the collateral.The Fund will not enter into any repurchase agreement that will cause more than 10% of its net assets to be invested in repurchase agreements extending beyond seven days. Money Market Instruments.The Fund may acquire money market instruments.Money market instruments may include U.S. government obligations or corporate debt obligations (including those subject to repurchase agreements), provided that they mature in thirteen months or less from the date of acquisition and are otherwise eligible for purchase by the Fund.Money market instruments also may include Banker’s Acceptances and Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper, and Variable Amount Demand Master Notes (“Master
